                  Case 1:19-mj-00088-B Document 1 Filed 05/03/19 Page 1 of 3


  ALSD Local 9l (Rcv. 5i   Criminul Complaint



                                     UNrrEn Srnres Dlsrrucr Counr
                                                                  for the
                                                    Southern District of Alabama

                           States of America                         )
                                                                     )
                            YTON LACY                                )       Case No.    n^:r t1-ac86b
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)


                                                  CRIMINAL COMPLAINT
           l. the                in this case, state that the following is t¡ue to the best of my knowledge and belief.
 On or about the             of _._-. .__ $pür_aqjLg-                    . , in rhe county of                 Baldwin        in the
        Soulhem                  of . .         _¡lgÞCng        , the defendant(s) violared:

              Code                                                             Ofense De.scription
 21 USC SectÍon 84                               Possession with lntent to Dístribute Lysergic Acid Diethylamide, a controlled
                                                 subslance




          This             complaint is based on these facts:
 See attached




          u                on the attached sheet.


                                                                                                      Mu,
                                                                                                Cotnplaínanr's   sifiäure

                                                                                          DanielH. McKenzie, SA HSI
                                                                                                 Printed nome and title

Sworn to before me           attestat¡on acknowledged pursuant to Fed. R. Crim. p. 4.1.

                                                                                                  \
Date:                           Òl
                                                                                                         .ç


City and state:                                                                     Sonja F. Bivins, U,S. Magistrate Judge
                                                                                                        name arul title
      Case 1:19-mj-00088-B Document 1 Filed 05/03/19 Page 2 of 3




                VIT IN SUPPORT OF A CRIMINAT COMPLAINT
 I, Daniel    McKenzie, being duly stvorn, depose and state the following:

 l.   Iama          Agent (SA) for the Immigration and Cusûoms Enforcement (ICE)
            Security Investigations (HSI) assigned to the Office of the Resident Agent in
  Charge             Alabama. I have been a Special Agent since November of 2007. Prior
 to        in this capacity, I served a¡r an Immigration Enforcement Agent (IEA) for ICE
 for                one (l) year. Prior to servíng in that capacity, I served as a Border
 Patrol       for approximæely one and one-half years. I began my law enforcement
 caf€er as Reserve Police Officer at the Fairhope Police Depart¡rent in Fairhope,
 Alabama     June of 2003. I hold a Masær of Science Degree in criminal justice from the
 U          of Alabama. As part of my daily duties as a HSI Special Agent, I investigate
 those     a¡e involved in the disnibution of narcotics, a violation of Title 2l United
 States       Sectíon   841(a[l).

 2. This           is madc in support of a criminal complaint for Payton LACY, who was
 born on        26, 1994.

3. In           of 2019, a cooperating defendant, hereinafter referred to as the CD,
informed         affiant about an individual in ornear Tulsa, Oklahoma identified as Payton
LACY          was involved in the distibution of lysergic acid diethylamide, rnor€
             refened to as LSD or acid, which is a conholled substance pursr¡ant to Title
2l ofthe          States Code.

4.In      of 2019, at the direcrion of your affiant, the cD ordered 200 hiæ of LSD from
LACY      explained that it was foran uncle in Alabama. LACY agreed to send this
uncle 200     of LSD via the U.S. Postal Service in exchange for $1,000.00. He initially
agreed to     the narcotic after rcceiving hatf of the ñrnds, and agreed that the remaining
balance      be sent after the friend received the LSD. He then agreed to receive the
payment    a bank ta¡rsfer. On or about April 3, 2019, LACY sent the CD his bank
account             to which the funds should be wir€d forthe LSD. Later that day,
LACY            the CD that he would be sending the LSD in a binhday card.

5. On        3,2019, the CD informed your affiant that LACy resides in or nea¡ Tulsa,
             The CD also explained that LACY was approximately 23 to 25 years old.
Agents          the name "Payton Lacy" and Oklatroma through the Consolidated Lead
and             Reporting (CLEAR) System and located a Payron LACY with a date of
birth of       26,1994 residing in Bartlesville, Oklahoma. The query also provided a
picttue of         taken pursuant to an arrest. Agents then asked $e CD to provide a
picture           . The CD did as requested. You afüant compaæd the picture of LACY
received       CLEAR with the ones sent by the CD and determined the person in the
pictures       compared appeared to be one and the same individual.
       Case 1:19-mj-00088-B Document 1 Filed 05/03/19 Page 3 of 3




 6. On    or       April 8, 2019, LACY informed the CD via a text message that he would
 be            the LSD the followingday. LACY also informed the cD that the money could
 be sent        the friend received the product. It should be noted that ea¡lier in the
                  the CD instructed LACY to address the birthday card to John Taylor and
 send it to    particular post office box in Orange Beach, Alabama. Although LACY
 believed        to be a post offrce box belonging to the CD's unele, it was actually a
                           post office box. On April g, 2019, LACY informed the CD that he
 had sent       birthday card.

 7. On         I I 6, 201 9 your
                               affrant proceeded to the post office and took possession of a
                  envelope that was addressed to John Taylor. There was not a retum
 address         on the envelope, but your affiant noted that it had been post stamped Tulsa,
               Your affrant transported the envelope to the HSI Office to be opened.

8.   At the     I Ofüce, your affiant and a Narcotic Agent with the Alabama Law
                 Agency (ALEA) opened the envelope. Upon opening the envelope, Agents
               a binhday card within. Agents located several pieces of paper inside the
birthday

9. Your        ant then conducted a field test of a small piece of the paper taken from one of
the sheets           the birthday card. The field test resulted in a positive indication for the
presence        LSD.

10. Based        the foregoing information, your affiant asserts that probable cause exists
that            having sent a substance which preliminary results indicate to be lysergic acid
diethy            a controlled substance, has violated Title 2l United States Code Section
841.



                                                                          Dåniel H.
                                                                                 SpecialAgent
                                                            Homeland Security Investi gations




THE               AGENT HAD ATTESTED
TO THIS               VIT PURSUANT TO            I
FED. R.
DAY OF
                  .P. 4. r(bx2xB) rHrs
                 Y 2019
                                          â!!


Sonja F
T'NITED        ATES MAGISTRATE JUDCE
